DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in responsive to communication(s): 
RCE filed on 8/20/2021.
Amendment filed on 1/4/2021.
Application filed on 4/19/2019 with effective filing date of 4/19/2019.

The status of the claims is summarized as below:
Claims 1, 3-9, 11-19, 21-23 are pending. 
Claims 1, 9, and 16 are independent claims.
In the amendment, claims 1, 6, 9, 13, 16 have been amended.
Claims 2, 10, 20 have been previously cancelled.
The interpretations to claims 9-12, 14 based on 35 USC 112(f) are respectfully maintained. 

Response to Arguments

The examiner acknowledges the amendment made to claim 1, 6, 9, 13, 16 in the amendment filed on 8/20/2021.
The interpretations to claims 9-12, 14 based on 35 USC 112(f) are respectfully maintained.

Applicant’s arguments filed 7/15/2014 have been fully considered but they are not persuasive. New paragraphs from Kohlmeier and Navda are cited to teach the newly amended language.
The applicant argued for independent claims 1, 9, 16 on pages 10-17 that the cited references do not teach the claimed invention. The examiner respectfully disagrees.

The applicant further argued that (B) “the combination of the cited documents do not teach or suggest modifying a video search query based on logged user inputs with an active content creation tool of an application”, specifically not teaching the amended limitation of “automatically updating a video search query to include an attribute of at least one of the interactive element [of the active content creation tool of the application]”. The examiner notes that the arguments appears to be substantially the same as the arguments presented in (A), thus the same rationale presented above is likewise counter asserted here.
The applicant further argued that (C) “the combination of the cited documents do not teach or suggest tracking, using an API, interactions with interactive elements of the active content creation tool”, the examiner respectfully disagrees, and notes that Navda ([0004, 0060, 0062-0064]) teaches using accessibility API to capture and record user interaction with an application, which is then used to build 
The applicant additionally argues for all dependent claims that they are allowable for the same reason argued for their respective independent claims 1, 9, and 16. The examiner respectfully disagrees and counter asserts the same rationale set forth above.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim 
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“means for detecting control … “,
“means for … updating …”,
“means for performing … ”, 
“means for providing … “, in claim 9;
“means for providing … “, 
“means for segmenting … “, 
“means for searching … “, 
“means for generating … “, in claim 11;
“means for comparing…”,
“means for ranking …”, in claim 12;
“means for cropping …” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Applicants describes any or a group of computing systems (published application [0031-0032] Fig. 1, and [0073-0081] Fig. 9) for implementing embodiments of the invention. Therefore there is sufficient corresponding structure in the form of at least one computing system. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 13, 16, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlmeier et al. (US Pub 20190220537, hereinafter Kohlmeier), in view of Pokharel et al. (US Pub 20200126583, hereinafter Pokharel), and Navda et al. (US Pub 20170032138, hereinafter Navda).

Per claim 1, Kohlmeier teaches:
A method in which one or more processing devices perform operations comprising: 
	detecting control of an active content creation tool of an application in an interactive computing system in response to a user input received at a user interface of the interactive computing system; ([0003, 0025-0027] Fig. 2 shows at step 202 a search request is received for context sensitive results, where the context can be communicated from an content creation application where the search request was made, via communication A shown in Fig. 3A, or through context aware service; [0028] contextual information can be what’s been selected within an application, the name of the application being used, state of a document within the application, etc.);
	automatically updating a an attribute of at least one of the interactive elements of the tracked user inputs; ([0027, 0029-0030] formulation of the query includes context information, made explicitly or implicitly by the user such as history information and user inputs, that is passed to a search service such as the application being used, what’s been selected within a canvas of the application, state of a document within the application, etc., directly or indirectly from the application in a standardized format; [0028] the query is in a standardized format with parameters associated with context such as what has been selected within a canvas, command history of the user, etc. involving user interactions/inputs; also [0004]);
	performing a ([0030-0031] the context sensitive service sends the query to the search application and receive results from the search application);
	providing search results of the ([0031] Fig. 2 shows step 217, 218 where the relevant results are provided to the source of the request).

	Although Kohlmeier additionally teaches the type of files or type of content searched can be limited to video files/videos based on the context of the application ([0018, 0028, 0066]); Kohlmeier does not explicitly teach a video search interface using caption/transcript of the video; Pokharel teaches:

	…	
	performing a video search of video captions from a video database using the video search query; and ([0100-0103] transcript of the video are searched for matches with search terms).
		Pokharel and Kohlmeier are analogous art because Pokharel also teaches searching tools for media/video contents. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Pokharel and Kohlmeier before him/her, to modify the system as taught by Kohlmeier to use the video searching via transcript technique as taught by Pokharel. One would be motivated to make the combination, with a reasonable expectation of success, because it would enhance video searching to identifying the best media content by discovering themes and making connections between source media to provide search and categorization tools to rapidly parse media files ([0004, 0006]). 

		Although Kohlmeier teaches searching according to context information gathered from applications, Kohlmeier-Pokharel does not explicitly the context information of the applications are detected using an accessibility API; Navda teaches:
		…
		Detecting control of an active content creation tool … wherein the detecting the control of the active content creation tool comprises tracking, using an accessibility application programming interface of the active content creation tool, user inputs acting on interactive elements of the active content creation tool;  ([0004, 0060, 0062-0064] accessibility API is used to capture and record application context/properties on the screen in addition to user interactions with the application, the recorded information is processed to derive structure of application content, as well as operations/tasks inferred from sequence of user interactions; the resulting information can be transferred to other authorized third party applications; [0026-0027] the accessibility API is adapted to extract user entered/selected data from content/controls - such as 
		Navda and Kohlmeier-Pokharel are analogous art because Navda also teaches passing application context information between different applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Kohlmeier-Pokharel and Navda before him/her, to modify the system as taught by Kohlmeier-Pokharel to use application contexts/user inputs gathered via accessibility API as taught by Navda. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide semantic models of source application usage by users, and increase user efficiency when interacting with destination applications by transferring the semantically meaningful data/information to destination applications ([0005-0006]). 

Per claim 6, Kohlmeier-Pokharel-Navda further teaches:
The method of claim 1, wherein the video search query is further updated to include an indication of the active content creation tool and a domain in which the active content creation tool operates. (Kohlmeier [0028] parameters associated with context includes application, state of a document, objects on the canvas, selected object within application, command/document history of the user, etc.).

Per claim 9, claim 9 is a system claim with “means for” limitations that are interpreted to include a computing system as shown in published application [0031-0032] Fig. 1, and [0073-0081] Fig. 9, which is taught by Kohlmeier ([0056, 0069] Fig. 7 and Fig. 8). The claim contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 13, claim 13 contains limitations that are substantially the same as claim 6, and is likewise rejected.

Per claim 16, claim 16 is a medium claim (Kohlmeier [0061, 0069] Fig. 7 storage 715, Fig. 8 storage 830), that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 21, Kohlmeier-Pokharel-Navda further teaches:
The method of claim 1, wherein tracking the user inputs acting on the interactive elements comprises recording accessibility information of the interactive elements receiving the user inputs. (Navda ([0062-0064] accessibility API is used to capture and record application context/properties on the screen in addition to user interactions with the application, the recorded information is processed to derive structure of application content, as well as operations/tasks inferred from sequence of user interactions).

Per claim 22, claim 22 contain limitations that are substantially the same as claim 21, and is likewise rejected.

Claims 3, 5, 11, 17, 19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlmeier et al. (US Pub 20190220537, hereinafter Kohlmeier), in view of Pokharel et al. (US Pub 20200126583, hereinafter Pokharel), Navda et al. (US Pub 20170032138, hereinafter Navda), and Balasubramanian et al. (US Pub 20190188479, hereinafter Balasubramanian).

Per claim 3, Kohlmeier-Pokharel-Navda further teaches:
The method of claim 1, further comprising: 
	providing the video search query to a video search engine; (Pokharel [0100-0103] Fig. 15 shows a video search interface with video search query “bright”) 
	receiving the search results from the video search engine relevant to the video search query; (Pokharel [0100-0103] Fig. 15 shows ranked searched result according to user query and other similar keywords semantically related to the search query)
	…
	providing the ranked search results to the user interface of the interactive computing environment. (Pokharel [0086, 0100-0103]) a ranked search results are shown in the user interface in Fig. 15);

	Kohlmeier-Pokharel-Navda do not explicitly teach segmenting results and ranking the segment; Balasubramanian teaches:
	…
	segmenting the search results into video segments; 
	searching the video segments using the video search query to generate segment search results; 
	generating ranked search results using the segment search results; and … ([0052-0055] Fig. 2 shows at step 206 after identifying videos relevant to a search topic, the video is further segmented to for segment extraction of relevant segments to the topic; a composite score for the segments are determined and video segments with high composite scores are included in the search result video summary).
		Balasubramanian and Kohlmeier-Pokharel-Navda are analogous art because Balasubramanian also teaches media search according to context/topics. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Kohlmeier-Pokharel-Navda and Balasubramanian before him/her, to modify the system as taught by Kohlmeier-Pokharel-Navda to use segmentations of video for calculating a composite score to rank videos as taught by Balasubramanian. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide relevant segments of video during video search to further help user to pinpoint section of video that’s matches user interests . 

Per claim 5, Kohlmeier-Pokharel-Navda-Balasubramanian further teaches:
The method of claim 3, wherein searching the video segments is further based on a set of key phrases that are not part of the video search query. (Pokharel [0102-0103] semantically similar words in addition to the search terms can be 

Per claim 11, 17, claims 11 and 17 contain limitations that are substantially the same as claim 3, and are likewise rejected.

Per claim 19, claim 19 contains limitations that are substantially the same as claim 5, and is likewise rejected.

Per claim 23, Kohlmeier-Pokharel-Navda-Balasubramanian further teaches:
The non-transitory computer-readable medium of claim 17, wherein tracking the user inputs acting on the interactive elements comprises recording accessibility information of the interactive elements receiving the user inputs. (Navda ([0062-0064] accessibility API is used to capture and record application context/properties on the screen in addition to user interactions with the application, the recorded information is processed to derive structure of application content, as well as operations/tasks inferred from sequence of user interactions).

Claims 4, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlmeier et al. (US Pub 20190220537, hereinafter Kohlmeier), in view of Pokharel et al. (US Pub 20200126583, hereinafter Pokharel), Navda et al. (US Pub 20170032138, hereinafter Navda), and Balasubramanian et al. (US Pub 20190188479, hereinafter Balasubramanian).

Per claim 4, Kohlmeier-Pokharel-Navda-Balasubramanian further teaches:
The method of claim 3, wherein generating the ranked search results comprises: 
	comparing text of the video captions in each video segment to query text of the video search query and to additional context information about recently active content creation tools; and (Pokharel [0100-0103], Kohlmeier [0029-0030] formulating query with text and application context information; 

	But Kohlmeier-Pokharel-Navda-Balasubramanian do not teach ranking segments using number of matches between text and caption; Ravindra teaches:
	ranking the video segments using a total number of matches between the text of the video captions and the query text and the additional context information identified while comparing the video captions in each video segment to the query text of the video search query. ([0021] the search results are ordered according to the number of matching terms for the transcript).
		Ravindra and Kohlmeier-Pokharel-Navda-Balasubramanian are analogous art because Ravindra also teaches media search according to transcript. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Kohlmeier-Pokharel-Navda-Balasubramanian and Ravindra before him/her, to modify the system as taught by Kohlmeier-Pokharel-Navda-Balasubramanian to use total number of matching terms for transcript to rank search results as taught by Ravindra. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide relevant media with the highest matching terms from transcripts to help rank search results that’s matches user interests. 

Per claim 12, 18, claims 12 and 18 contains limitations that are substantially the same as claim 4, and are likewise rejected.

Claims 7, 14, claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlmeier et al. (US Pub 20190220537, hereinafter Kohlmeier), in view of Pokharel et al. (US Pub 20200126583, hereinafter Pokharel), Navda et al. (US Pub 20170032138, hereinafter Navda), and Butcher (US Pub 20110299832, hereinafter Butcher).

Per claim 7, Kohlmeier-Pokharel-Navda do not teach cropping results of video search to provide to users; Butcher teaches:
The method of claim 1, wherein providing the search results of the video search to the user interface comprises cropping the search results of the video search to a region of a video of the search results providing changes to the user interface. (Butcher abstract [0003] searchable descriptor of objects within video can be used to provide a zoomed view of selected object).
		Butcher and Kohlmeier-Pokharel-Navda are analogous art because Butcher also teaches returning media results according to context/topics. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Kohlmeier-Pokharel-Navda and Butcher before him/her, to modify the system as taught by Kohlmeier-Pokharel-Navda to use zoomed video results according to user interests by Butcher. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide more focused portion of videos that suits user interests ([0001, 0003]). 

Per claim 14, claim 14 contains limitations that are substantially the same as claim 7, and is likewise rejected.

Claims 8, 15, claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlmeier et al. (US Pub 20190220537, hereinafter Kohlmeier), in view of Pokharel et al. (US Pub 20200126583, hereinafter Pokharel), Navda et al. (US Pub 20170032138, hereinafter Navda), and Kolba Jr. et al. (US Pub 20140358909, hereinafter Kolba).

Per claim 8, Kohlmeier-Pokharel-Navda do not teach locally stored videos; Kolba teaches:
The method of claim 1, wherein the video database comprises a collection of videos stored locally on the interactive computing system. (Kolba [0024] search management system can be local datastore for a local search provider within the file system of the client device).


Per claim 15, claim 15 contains limitations that are substantially the same as claim 8, and is likewise rejected.









Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

US Patent Application Publications
US 20110246924 A1
Cohen; Aaron M.
Computer program product for capturing accessibility information for remote technical support diagnostics, has set of instructions for storing accessibility context information within data storage device in connection with image
US 20120239643 A1
EKSTRAND; Michael D. et al.
Computer-implemented method for generating context-based queries by context search component, involves ranking resources listed in search results for user-specified query and resources listed in search results for context-based query
US 20170177386 A1
Fung; Alfred et al.
Computer-implemented method presenting interactive hotspot, involves collecting help information from multiple data sources in response to query, storing help information and displaying help information in panel


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to 

/PHOEBE X PAN/Examiner, Art Unit 2176                   

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176